         Case 1:20-cv-00993-SKO Document 5 Filed 09/23/20 Page 1 of 2


 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA
 6
      JAIME JESUS VILLA, III,                            Case No. 1:20-cv-00993-SKO
 7
                           Plaintiff,                    ORDER LIFTING STAY TO PERMIT
 8                                                       SERVICE UPON DEFENDANT
                 v.
 9

10    ANDREW M. SAUL,
11    Commissioner of Social Security,

12                   Defendant.
      _____________________________________/
13

14          On July 20, 2020, Plaintiff Jaime Jesus Villa, III filed this action seeking judicial review of

15 a final decision of the Commissioner of Social Security (“Commissioner”) denying his applications

16 for disability benefits pursuant to the Social Security Act. (Doc. 1.)

17          On July 20, 2020, the Court entered an order staying proceedings in this matter pursuant to

18 General Order No. 615 (“G.O. No. 615”). (Doc. 4.) G.O. No. 615, issued April 14, 2020, stays all

19 Social Security actions filed after February 1, 2020, until the Commissioner may begin normal

20 operations at the Office of Appellate Hearings Operations and may resume preparation of a certified

21 copy of the administrative record. See E.D. Cal. G.O. No. 615.

22          Upon reconsideration of G.O. No. 615, the Court has determined that the General Order

23 contemplated issuance of a summons and service of the complaint upon the Commissioner, despite

24 staying the proceedings in all other regards.

25          Accordingly, it is hereby ORDERED that:

26          1.        The stay in this matter shall be LIFTED for the limited purpose of issuance of the

27                    summons by the Clerk of Court to permit service of the complaint on the

28                    Commissioner; and
        Case 1:20-cv-00993-SKO Document 5 Filed 09/23/20 Page 2 of 2


 1          2.      The Clerk of Court is DIRECTED to issue a summons and Consent/Decline forms
 2                  only. Pursuant to General Order No. 615, no other case documents will issue.
 3          3.      The parties are hereby notified that, after service of the complaint, this action is
 4                  STAYED pursuant to General Order No. 615, and there will be no scheduling order
 5                  or deadlines in effect during the stay. See E.D. Cal. G.O. 615. The stay will be
 6                  automatically lifted when the defendant files the certified copy of the administrative
 7                  record, with no further order of the Court.
 8
     IT IS SO ORDERED.
 9

10 Dated:        September 22, 2020                               /s/   Sheila K. Oberto             .
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
